Citation Nr: 9900376	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  97-21 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for major depression 
with psychotic features, schizophrenia. 

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1985 to August 
1985 and September 1990 to July 1991.  He also served three 
periods of active duty special work and one period active 
duty for training, segmented between September 1991 to April 
1992, as well as other shorter periods of inactive duty 
training drills thereafter. 

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota, which denied the appellants 
claims of entitlement to service connection for PTSD and 
major depression with psychotic features, schizophrenia, 
appealed that decision, and the case was forwarded to the 
Board for review.

The Board notes that the appellant had been scheduled for a 
hearing before the RO in April 1997.  However, through his 
accredited representative, the appellant submitted an April 
1997 written statement withdrawing his request for such a 
hearing.  


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that sufficient evidence has been 
submitted to grant the veteran service connection for PTSD 
and major depression with psychotic features, schizophrenia.  
The appellant further maintains that he is entitled to 
service connection because his disabilities constitute 
psychoses that were incurred within one year of active duty.  
The appellant also contends that at the very least, there is 
sufficient conflicting evidence to entitle him to an 
independent medical opinion to determine if it is at least as 
likely as not that his disabilities were incurred in, or are 
the result of, service.  Therefore, favorable determinations 
are requested. 




DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that entitlement to service 
connection is warranted for major depression with psychotic 
features, schizophrenia.  It is also the decision of the 
Board that entitlement to service connection for (PTSD) is 
not well grounded.


FINDINGS OF FACT

1.  The appellant is shown to have manifested major 
depression with psychotic features, schizophrenia, to a 
degree of 10 percent within one year of service.

2.  There is no competent medical evidence demonstrating that 
the appellant has been diagnosed as having PTSD.


CONCLUSIONS OF LAW

1.  Major depression with psychotic features, schizophrenia, 
was incurred in service.  38 U.S.C.A. §§  1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (1998).

2.  The appellant has not submitted a well-grounded claim of 
entitlement to service connection for PTSD.  38 U.S.C.A. § 
5107 (West 1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that a veteran is entitled to service 
connection for a disease or injury incurred or aggravated 
while in service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  Where a veteran who served for 
ninety (90) days or more during a period of war (or during 
peacetime service after December 31, 1946), develops a 
chronic condition, such as a psychosis, to a degree of 10 
percent or more within one year from separation from service, 
such disease may be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309 (1998). 

The service medical records (SMRs) for all periods of service 
(active duty, active duty special work, active duty for 
training) are devoid of any indication that the appellant was 
treated for, diagnosed with, or that he otherwise complained 
of, any psychiatric disorder, including PTSD or major 
depression with psychotic features, schizophrenia.

An August 1992 VA treatment record reported the veterans 
complaint of feeling depressed since leaving the service the 
previous year, and included a diagnosis of major depression.  
Additional VA treatment records and VA social work notes, for 
the period September 1992 to September 1993, discuss the 
appellants complaints of depression and paranoia, and 
recorded various impressions and assessments that the veteran 
suffered from adjustment disorder, depressed mood, borderline 
intellectual functioning, and schizophrenia.

An October 1992 PTSD VA examination report recounted the 
appellants history, which noted that the veteran denied that 
he saw any horrendous event of war during his service in the 
Gulf War, although he did recall being woken up by rocket 
fire.  Concerning depressive symptoms, the appellant reported 
poor sleep, possibly due to noise over his apartment, and 
that his concentration was not too good.  The appellant also 
described that his employment in southern California during 
his first year after discharge from service was very 
stressful for him.  The appellant denied having much 
energy, but also denied having feelings of helplessness or 
hopelessness.  With regard to PTSD symptomatology, the 
examiner stated the appellant did not fulfill the first two 
basic requirements of a PTSD diagnosis as he did not witness 
or experience some outrageous or horrendous event unusual for 
human kind, or of having difficulties with flashbacks or 
increase of thoughts or feelings as if one was reliving some 
atrocious event.  More generally, the examiner observed the 
appellant to be dressed in rather poorly washed clothes, 
appeared somewhat odd, and was easily confused by directions, 
but was otherwise polite, cooperative, and demonstrated no 
psychomotor agitation or retardation.  Mood was slightly 
depressed and euthymic, but affect was appropriate.  The 
appellant admitted to visual hallucinations, described as 
seeing angry, and that he felt paranoia.  Judgment and 
insight appeared to be somewhat limited.  The diagnosis 
included adjustment disorder with depressed features, 
schizoid personality traits, moderate psychosocial stressors, 
and a Global Assessment Functioning score (GAF) of 50.

A July 1993 private examination performed by Pakkam R. 
Rajasekaran, M.D., at the St. Lukes Midland Regional Medical 
Center, reported that the appellant complained of hearing 
voices and worsening depression, to the point of developing 
suicidal ideation.  The appellant reported that his problems, 
including feelings of anxiety and depression, occurred after 
his service during the Persian Gulf War.  Objectively, the 
appellant appeared nice and neatly dressed, was fully alert 
and orientated times three, and had fair judgment and 
insight.  The diagnostic impression was major depression, 
single episode, severe with psychotic features; psychotic 
disorder not otherwise specified.  

An August 1993 letter from Dr. Rajasekaran to VA opined that 
the appellants 
psychotic decompensation may (emphasis added) have been 
precipitated by the stress of having been in Desert Storm.

A September 1993 VA discharge summary reported that the 
appellant was treated with medication, one-on-one therapy, 
group therapy, and had an intensive therapy assignment.  The 
diagnosis was dysthymia with major depression and mood 
congruent psychotic features, and GAF score of 60.


An October 1993 Social Security Administration (SSA) report 
noted that the appellant suffered from slight functional 
limitation with regard to the activities of daily living and 
in maintaining social functioning, and that he exhibited 
psychotic features and deterioration that are persistent, as 
evidenced by delusions or hallucinations.   

A November 1995 VA discharge summary reported that the 
appellant had a flat affect with appropriate and cooperative 
behavior, but exhibited much psychomotor retardation.  His 
mood appeared dysphoric and he complained of being socially 
withdrawn and unable to communicate with people. Although he 
denied flashbacks, he had noted experiencing some nightmares 
and sleep disturbance.  Memory and concentration were 
somewhat impaired while judgment and insight were fair.  The 
diagnosis was chronic undifferentiated schizophrenia, 
depression not otherwise specified, PTSD ruled out, and a GAF 
of 45/50.  

A November 1996 lay statement of [redacted], a life-
long friend of the appellant, stated that the appellant was a 
changed person after he came back from the Gulf War; he 
seemed very depressed and sad, and was in need of help.  


I.  Service Connection for Major depression 
with Psychotic Features, Schizophrenia

As discussed previously herein, an August 1992 treatment 
record, which included a diagnosis of major depression, noted 
that the appellant was feeling depressed for about a year 
since his return from Desert Storm.  An October 1992 VA 
examination report, which included a diagnosis of adjustment 
disorder with depressed features and schizoid personality 
traits and recounted a rather complete history, also included 
the appellants complaints of depression since his discharge 
from service and stated that his employment in southern 
California during his first year after discharge was very 
stressful.  In July and August 1993, Dr. Rajasekaran 
diagnosed the appellant with major depression, single 
episode, severe with psychotic features, and a psychotic 
disorder not otherwise specified, and opined that his 
psychotic decompensation may (emphasis added) have been 
precipitated by the stress of having been in Desert Storm.  
VA discharge summaries in September 1993 and November 1995 
diagnosed the veteran with dysthymia with major depression 
and mood congruent psychotic features, and chronic 
undifferentiated schizophrenia, depression not otherwise 
specified, respectively.

Taking into consideration the symptomatology and treatment 
recorded since August 1992, the Board resolves reasonable 
doubt in the appellants favor in finding he incurred 
psychosis under the rating schedule in effect in 1993 and 
1998 within one year after discharge from active duty and 
that he has mild manifestations of a psychosis, variously 
reported. 


II.  Service Connection for PTSD

The law provides that a veteran is entitled to service 
connection for a disease or injury incurred or aggravated 
while in service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  Eligibility for service connection for PTSD 
requires (1) a current diagnosis of PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal 
connection between current symptomatology and the specific 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1997); 
Cohen v. Brown, 10 Vet App. 128, 138 (1997); Moreau v. Brown, 
9 Vet. App. 389, 394-95 (1996).  

Initially, the Board must determine whether the veteran has 
submitted a well-grounded claim as required by 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is one that is plausible, 
capable of substantiation or meritorious on its own.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  While the claim 
need not be conclusive, it must be accompanied by supporting 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
To establish that a claim for service connection is well 
grounded, a veteran must present medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Epps v. Gober, 126 F.3d 
1464, 1467-68 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995). 

Alternatively, the United States Court of Veterans Appeals 
(Court) has recently indicated that a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage, 10 Vet. 
App. at 498.

The veterans SMRs are devoid of any indication that he 
suffered from PTSD or any psychological disorder.  Although 
the SMRs also make no indication that the veteran was wounded 
during combat in the Persian Gulf, the service personnel 
records show he was awarded the Army Service Ribbon, Army 
Lapel Button, National Defense Service Medal, Army Reserve 
Components Achievement Medal, and the Southwest Asia Service 
Medal with two Bronze Stars.  

None of the veterans medical records include a diagnosis for 
PTSD.  Indeed, the veterans October 1992 VA PTSD examination 
specifically opined that the veteran did not meet the 
criteria for a PTSD diagnosis.  Furthermore, a November 1995 
VA discharge summary ruled out PTSD.  And although Dr. 
Rajasekarans August 1993 letter suggested that the veterans 
psychotic decompensation could have been caused by the 
stress of his participation in Desert Storm, such an opinion 
is simply not a diagnosis of PTSD.   

Thus, the veteran has not submitted evidence of a diagnosis 
of PTSD to well ground his claim.  The only evidence of 
record supporting the veterans claim consists of his 
contentions that he currently suffers from PTSD as a 
consequence of service. However, as a matter of law, the 
veterans statements do not satisfy the medical diagnosis 
requirement or the nexus requirement and cannot therefore 
render his claim well grounded.  See Epps v. Gober, 126 F.3d 
1464, 1467-68 (Fed. Cir. 1997); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  In other words, in order to present 
a well-grounded claim, the veteran needs to provide medical 
evidence that he has a diagnosis of PTSD which can be 
medically linked to the traumatic experiences he encountered 
during service in the Persian Gulf, either through 
verification or presumptively.  See 38 C.F.R. § 3.304(f) (if 
the claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed in-service stressor).  
In the absence of a diagnosis of PTSD, the veterans claim is 
not well grounded and must be denied.  In the event the 
veteran is diagnosed with PTSD, however, he may reapply at 
any time for service connection for PTSD.  

The Board recognizes that the veterans appeal as to the 
issue of service connection for PTSD is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veterans claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis.  Meyer v. Brown, 9 Vet. App. 
425, 432 (1996).









ORDER

Service connection for major depression with psychotic 
features is warranted.

Evidence of a well-grounded claim for PTSD not having been 
submitted, entitlement to service connection for PTSD is 
denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
